                                           Case 3:20-cv-05210-JD Document 11 Filed 08/07/20 Page 1 of 1




                                   1

                                   2                                   UNITED STATES DISTRICT COURT

                                   3                                  NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     ABANTE ROOTER AND PLUMBING                     Case No. 3:20-cv-05210-JD
                                         INC, et al.,
                                   6
                                                        Plaintiffs,                     SUA SPONTE JUDICIAL REFERRAL
                                   7                                                    TO DETERMINE WHETHER CASES
                                                 v.                                     ARE RELATED
                                   8
                                         ALARM.COM INCORPORATED, et al.,
                                   9
                                                        Defendants.
                                  10

                                  11          The Court refers this case to the Honorable Yvonne Gonzalez Rogers to determine whether

                                  12   it is related to Abante Rooter and Plumbing, Inc. v. Alarm.com Incorporated, 15-cv-06314-YGR.
Northern District of California
 United States District Court




                                  13   Civil L.R. 3-12(c).

                                  14          IT IS SO ORDERED.

                                  15   Dated: August 7, 2020

                                  16

                                  17
                                                                                                JAMES DONATO
                                  18                                                            United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
